FILED
                            NOT FOR PUBLICATION                                FEB 02 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DARIN LEE FRISBIE,                                No. 08-17522

              Plaintiff - Appellant,              D.C. No. 2:07-cv-01172-GGH

  v.
                                                  MEMORANDUM *
MICHAEL J. ASTRUE,
Commissioner of Social Security,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                  Gregory G. Hollows, Magistrate Judge, Presiding

                       Argued and Submitted January 15, 2010
                             San Francisco, California

Before: WALLACE, HUG and CLIFTON, Circuit Judges.

       Darin Frisbie appeals the district court’s judgment affirming the

Administrative Law Judge’s (“ALJ’s”) denial of Social Security benefits. We

review the district court’s decision de novo, and we uphold the Social Security

Administration’s disability determination “unless it contains legal error or is not


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
supported by substantial evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

2007). We affirm.

      Frisbie alleges that he is unable to work because of debilitating pain in his

back and legs. The ALJ found that Frisbie had severe impairments that were

“capable of causing pain” but found that the medical evidence did not corroborate

the degree of pain Frisbie alleged. That finding was supported by substantial

evidence, including the reports of examining and treating physicians. The ALJ

discredited Frisbie’s testimony and concluded that he had the residual functional

capacity to perform light work. We agree with the district court that the ALJ gave a

“clear and convincing” reason for discrediting Frisbie’s testimony. See Osenbrock

v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001).

      In response to repeated questioning by the ALJ, Frisbie stated that he had

not worked for pay since 2003 when he quit his job as an auto mechanic. This

testimony was directly contradicted by Frisbie’s own statements to his doctor in

2004 and 2006 regarding his online marketing business. Because Frisbie’s

allegations of debilitating pain rested on his own testimony, the finding that Frisbie

was not credible was fatal to his claim.

      AFFIRMED.




                                           -2-